DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/21/21 has been considered and entered.  Claims 2,4,6 and 7 have been canceled.  Claims 1,3,5 and 8-32 remain in the application with claims 8-19 having been withdrawn as being directed toward a non-elected invention.  Hence, claims 1,3,5 and 20-32 remain active for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,3,5 and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nieter (2,699,425) in combination with JP 09-111472 further in combination with Schneble, Jr. et al. (3,269,861).
Nieter (2,699,425) teaches electroplating electrical conductors whereby an insulating (claimed dielectric) base is coated with silver then plated with copper and finally a coating of silver is applied to the copper conductor layer (col. 2, line 70 – col. 6, line 13).  
Nieter (2,699,425) fails to teach the dielectric substrate to be polytetrafluroethylene (PTFE).
JP 09-111472 teaches a similar process whereby a coating of silver is applied to a tetrafluroethylene resin prior to forming an electroplated copper layer (abstract).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nieter (2,699,425) process to substitute one dielectric/insulating base with another such as PTFE as evidenced by JP 09-111472 with the expectation of achieving similar success at a reduced production cost and good quality.
Nieter (2,699,425) in combination with JP 09-111472 fail to teach coating silver on the sides of the conductor.
Schneble, Jr. et al. (3,269,861) teaches a similar process whereby a conductive copper trace (12) is coated with a metal layer including silver (18) and the coating is both on top of the copper layer and the sides thereof (Fig. 2 and Example 13, col. 12, lines 42-75).

Regarding claims 1,23 and 28, the claimed operating temperature of 200C would be met as both substrates are dielectrics.
Regarding claim 3, Nieter (2,699,425) teaches a copper conductor layer applied.
Regarding claims 5,21,22,26 and 28, the claimed 5-16 microinches, Nieter (2,699,425) teaches thickness of up to 2 inches which is equivalent to 50 microinches.   Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of 5-16 microinches that corresponds to the claimed range with the expectation of producing similar success as the claimed ranges falls within the cited range for success.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding claims 20 and 30, the first silver is plated by reducing the sensitizing silver solution (col. 3, lines 60-75) and the second silver layer is silverplated (col. 6, lines 4-10).
Regarding claims 1,24 and 29, JP 09-111472 teaches a similar process whereby a coating of silver is applied to a tetrafluroethylene resin
Regarding claim 25, the first silver is plated by reducing the sensitizing silver solution (col. 3, lines 60-75) and the second silver layer is silverplated (col. 6, lines 4-10).

Regarding claims 1,23 and 31, Schneble, Jr. et al. (3,269,861) teaches a similar process whereby a conductive copper trace (12) is coated with a metal layer including silver (18) and the coating is both on top of the copper layer and the sides thereof (Fig. 2 and Example 13, col. 12, lines 42-75).

Response to Amendment
Applicant’s arguments with respect to claims 1,3,5 and 20-32 have been considered but are not found persuasive.

Applicant argued Nieter (2,699,425) fails to teach coating silver on the upper and side surfaces of the copper layer.
The Examiner agrees and has applied Schneble, Jr. et al. (3,269,861) to teach this limitation as detailed above.

Applicant argued Nieter (2,699,425) fails to a seed conductor interposed between the first layer and the substrate.  
The Examiner disagrees.  As detailed above, silver salt sensitizing solution is applied prior to form the silver layer (claimed seeding conductor).

Applicant argued the thickness is not taught in Nieter (2,699,425).


Applicant argued Schneble, Jr. et al. (3,269,861) fails to teach a first layer between a base and a metal foil or a seed conductor layer.
The Examiner agrees.  However, Schneble, Jr. et al. (3,269,861) is relied upon for teaching coating upper and side surfaces of a conductive trace and not for the first silver layer between base and metal foil or a seed conductor as these limitation are met by the other references as noted above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Prior Art
Tan et al. (2011/0121326) teaches coating copper traces with nickel and then silver.
Simka et al. (2012/0153478) and Hsu et al. (8,754,328) teach surrounding copper interconnect with silver.
Fumo et al. (8,236,373) teaches surround circuit with polymer coating on both sides and top thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715